El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Gerardo Guardiola presentó una solicitud de certiorari en esta Corte Suprema, alegando, en resumen, que fué de-*650mandado en la Corte de Distrito de San Juan; que dictada sentencia apeló de ella y solicitó del taquígrafo Oscar Can-día que transcribiera las notas taquigráficas y demás docu-mentos necesarios para la apelación; que dicho taquígrafo una vez que terminó la transcripción se negó a radicar el original en la corte y a servir copia al peticionario a menos que éste le pagara la suma de doscientos dólares en que dicho funcionario público tasó sus honorarios, negándose igual-mente dicho taquígrafo a facilitar al peticionario copia del récord transcrito con el fin de hacer el cómputo de pala-bras para determinar el costo exacto del mismo; que en-tonces el peticionario no tuvo más remedio que pagar los doscientos 'dólares exigidos; que una vez en su poder el récord, procedió a contar las palabras resultando que con-tenía 26,924, ascendiendo por tanto su valor legal — diez centavos cada cien palabras — a $26.92, motivo por el cual re-quirió al taquígrafo para que le reintegrase la diferencia, sin éxito; que el peticionario radicó entonces una moción ante la corte de distrito exponiendo los hechos que antece-den y pidiendo que se ordenara al taquígrafo la devolución solicitada; que la moción fué notificada al taquígrafo y éste, aceptando los hechos expuestos, se limitó a alegar que la corte carecía de jurisdicción para resolver la. cuestión que se le planteaba, y finalmente que la corte decidió que en efecto no tenía jurisdicción por entender que el procedimiento adecuado era una acción ordinaria sobro cobro de lo inde-bido.
El auto solicitado fué expedido. La vista fué suspen-dida a petición del taquígrafo y celebrada luego con asis-tencia de los abogados representantes del peticionario y del taquígrafo. La corte demandada no compareció. Tanto el peticionario como el taquígrafo archivaron alegatos dentro del término que se les concediera al efecto en apoyo de sus respectivas pretensiones.
En los autos originales elevados en cumplimiento del *651auto consta en extenso la resolución del juez de distrito. Parece conveniente transcribir la parte de la misma que signe:
“Las Cortes tienen poder, de acuerdo con el Artículo 7 del Có-digo de Enjuiciamiento Civil, entre otras cosas:
“(6) ‘Para dirigir en bien de la justicia, la conducta de sus funcionarios y de las demás personas que tuvieren algún interés en cualquier procedimiento judicial seguido ante ella o actuación per-teneciente a diclio procedimiento.’
“Pero en esta cuestión, ¿está envuelta en alguna forma la con-ducta oficial del taquígrafo-repórter Oscar Gandía?
“La Sección 5 de la ley de marzo 10 de 1904 creando las plazas de taquígrafos-repórters de los tribunales de distrito, dispone que será deber del taquígrafo proporcionar, a petición de cualquier parte en un pleito, copia tipo-escrita de los autos (records) por lo cual tendrá derecho a percibir, además de su sueldo, diez centavos por cada cien palabras que pagará la parte que solicite el record y que habrán de cargarse como costas de la causa a la parte que resulte vencida en juicio.
“Basándose en esta disposición de la ley el demandado sostiene que la Corte tiene facultad para ordenar la devolución de la suma cobrada en exceso. No estamos conformes. Para dar cumplimiento a los preceptos de la citada ley y para mantener la Corte su jurisdic-ción y poder sobre la conducta de sus funcionarios, se adoptó la re-gia 30 de las ‘Keg'las para las Cortes de Distrito’ que en su parte pertinente dice:
‘Será deber del taquígrafo preparar las notas taquigráficas y preparar las transcripciones de evidencia de todos aquellos asuntos civiles que se le ordenaren por la Corte .... pero la parte intere-sada, una vez dictada la orden o hecha la solicitud deberá consignar en Secretaría el importe de los honorarios del taquígrafo conforme el arancel^, y las notas serán entregadas y las transcripciones de evi-dencia presentadas, según el orden de consignación de los honora-rios. ’
Esta regia fue incorporada en el reglamento especial para esta Corte redactado por el Consejo judicial creado por la ley reorgani-zando las Cortes de Distrito de San Juan aprobada el 16 de sep-tiembre de 1925. (Véase la regla 10 del reglamento especial para la Corte de Distrito de San Juan.)
“De suerte que cuando la parte consigna los honorarios en la se-cretaría, es claro que la Corte tiene poder para hacer cumplir su *652reglamento y corregir cualquier desviación del mismo mediante or-den. Pero en el presente caso el demandado no lia seguido el claro precepto que le señala el reglamento: el de la consignación. El ha estimado más conveniente a sus intereses liacer un convenio con el taquígrafo Gandía para la transcripción del récord, y siendo esto así, porque así aparece de su propia moción, entiende la Corte que no tiene facultades para compeler mediante orden sumaria la devo-lución solicitada por el demandado. ‘Si bien se trata de un funcio-nario de la Corte, su conducta en este caso no ha sido oficial, porque el propio demandado lo sacó de la esfera oficial de la Corte, al en-trar en un convenio, que tiene a nuestro juicio, las características de un arrendamiento de servicios, o de una obligación recíproca en-tre el demandado y el taquígrafo. Si éste recibió una suma que no tenía derecho a cobrar y por lo tanto fué errónea e indebidamente pagada, tiene la obligación de restituirla. (Art. 1796 Cód. Civil). Pero tal devolución debe ser reclamada en juicio ordinario, toda vez que aquel a quien se pida la devolución puede probar que la entrega se- hizo a título de liberalidad o por otra justa causa, (art. 1802 Cód. Civil).
“La Corte ha examinado la cita de 15 Corpus Juris 316 (783-B) pero entiende que no es aplicable a este caso. También la Corte se ha fijado en la observación que le hace el demandado en cuanto al pago de $3.00 que el demandante en una acción civil debe hacer al tiempo de radicar la demanda. Tal cosa no tiene relación alguna con este asunto; pero quiere la Corte hacer constar que dicho de-recho ha sido expresamente derogado por la sección 8 de la ley nú-mero 17 de marzo 11 de 1915.
“En conclusión, entiende la Corte que no habiéndose acogido el demandado a las reglas de la Corte para la consignación de los de-rechos del taquígrafo, no tiene facultades para compelerle a la de-volución interesada, porque si tal hiciera, estaría privándole de ale-gar en su descargo las defensas que le concede el artículo 1802 del Código Civil, y privándole también del derecho estatutorio de ape-lación porque no ha sido vencido en juicio ordinario y no podría apelar dentro de este procedimiento. Si el demandado ha sufrido lesión y quebranto en sus intereses, anchos caminos tiene en ley para repetir cotítra el taquígrafo. En esta resolución sólo se decide la moción interpuesta, sin prejuzgarse ninguna cuestión no presentada, y sin que se entienda que la Corte aprueba el procedimiento seguido en este caso.”
Y como en la resolución de la corte se dice que el peti-*653cionario celebró un convenio con el taquígrafo “como así aparece de sn propia moción,” debe transcribirse de ignal modo lo pertinente a ese respecto de la moción. Es así:
“Que el demandado pagó en varias partidas al taquígrafo, a cuenta de sus honorarios, la suma de ciento veinte dólares ($120.00) y al terminar la transcripción requirió el demandado al taquígrafo para que le suministrara copia de ella .con el fin de determinar el montante definitivo de los honorarios, a lo que se negó el funciona-rio repetido, viéndose obligado el demandado a pagar a dicho ta-quígrafo la suma adicional de ochenta dólares ($80.00) que junto con los ciento veinte pagados a cuenta, dan un total de doscientos dólares ($200.00) que es el valor según el taquígrafo del récord antes referido, el cual récord fué debidamente radicado en la Secreta-ría de esta Hon. Corte.
“Que el demandado pagó la cantidad mencionada porque el ta-quígrafo la fijó como el importe de los honorarios a que tenía de-recho según la Ley, y reservándose el demandado la comprobación de dichos honorarios para cuando tuviera en su poder la copia del récord, que sin el pago previo de los honorarios reclamados por el taquígrafo; éste se negaba a entregar al demandado.
“Que contadas las palabras contenidas en el récord taquigráfico repetido, dieron un total de veintiséis mil novecientas veinticuatro, que a razón de diez centavos cada cien palabras, que es'el precio fijado por la Ley, importan veintiséis dólares noventa y dos centavos, ($26.92), existiendo por tanto una diferencia de ciento setenta y tres dólares, ocho centavos ($173.08) entre el valor del récord según la Ley y lo cobrado por el taquígrafo.”
¿Debió la corte declararse sin facultades para actuar?
A nuestro juicio el poder de la corte-para intervenir era claro. Se trataba de un procedimiento seguido ante ella, el incidente surgió con motivo del cobro de honorarios del ta-quígrafo que tienen el concepto de costas y el cobro se hizo por uno de sus funcionarios cuya conducta no sólo puede, sino que debe dirigir en bien de la justicia.
La propia regla que la corte de- distrito transcribe en su resolución, demuestra que la corte asumió jurisdicción sobre la materia. Y tal jurisdicción no quedó por ello en manera alguna agotada.
*654Es cierto que el peticionario no se acogió como pudo ha-berlo hecho a la regla. Tampoco la siguió el taquígrafo. Y es cierto además que en la moción presentada a la corte de distrito no se da tanto color a los hechos como en la so-licitud de certiorari archivada en esta Corte Suprema, pero también lo es que de la moción surge claro, distinto, no negado, el hecho de haber un funcionario de la corte in-sistido en cobrar dentro de un procedimiento ante la corte por servicios oficiales la suma de doscientos dólares cuando de acuerdo con la ley sólo podía percibir la de $26.92. La diferencia es tan grande, la exacción tan ilegal, la conducta tan contraria a la que debe seguirse en todos los actos rea-lizados dentro de una corte de justicia, que no es posible de-jar de intervenir. Para casos como éste es que precisa-mente existe el artículo 7 del Código de Enjuiciamiento Civil que analizaremos en seguida. Dice, en lo pertinente, así:
“Art. 7. — Toda Corte tendrá poder:
“5. — Para dirigir en bien de la justicia la conducta de sus fun-cionarios . . .
Es igual al artículo 128, No. 5, del Código de Enjuicia-miento Civil de California, al artículo 110, No. 5, del Có-digo de Enjuiciamiento Civil de Montana y a la sección 3862, No. 5, de los Códigos revisados de Idaho, y consagra un poder inherente que fué siempre reconocido a las cortes y sin el cual no podrían éstas cumplir plenamente su misión.
Hemos consultado la jurisprudencia general y especial-mente la de los estados de California, Idaho y Montana y no hemos encontrado ninguna decisión aplicable directamente al asunto en controversia.
. Como los honorarios del taquígrafo tienen el concepto de costas (Finlay v. Fabián, 25 D.P.R. 52; 7 California Ju-risprudente 655), hemos examinado la jurisprudencia sobre el particular. Corpus Juris la resume así:
*655“Existe diferencia de opiniones respecto a la forma de recobrar costas que no tenía obligación de pagar la persona que las ha sati¡% fecho.. Según algunos casos el remedio adecuado es una acción in-dependiente ; y otros sostienen que tal acción independiente no puede entablarse, y que el remedio debe ser por una orden de 'la Corte o mediante ejecución.” 15 Corpus Juris 316.
Los casos que sostienen que se necesita un pleito inde-pendiente no presentan las circunstancias de éste. Tampoco los que deciden que la reclamación debe hacerse en el mismo pleito, pero si existen cortes que han considerado que la úl-tima vía es la procedente cuando se trata de costas en general pagadas indebidamente, con mucha más razón es apli-cable el criterio cuando está envuelta la conducta de un funcionario de la corte y se invoca el No. 5 del artículo 7 del Código de Enjuiciamiento Civil.
Los taquígrafos son funcionarios de la corte. Tienen su sueldo y, además, pueden cobrar los honorarios fijados por la ley y los fijados y no otros son los que únicamente pueden percibir.
En su alegato el taquígrafo demandado se refiere al enorme trabajo que existe en la Corte de Distrito de San Juan y parece desprenderse que pretextando tal motivo es cosa corriente dejar a un lado la ley para contratar remu-neraciones arbitrarias por llamados trabajos extras realiza-dos en altas horas de la noche. Y parece desprenderse tam-bién de la opinión del juez de la corte de distrito que se negó a decidir la cuestión, que resolver el asunto por mo-ción sería privar al taquígrafo de poder presentar tal de-fensa o la de mera liberalidad en el pago.
En primer lugar no vemos por qué al suscitarse la cues-tión por moción dentro del mismo pleito no tuviera oportu-nidad el taquígrafo de alegar y en su caso probar todo lo que fuera conducente a su derecho, inclusive lo que dice en su alegato. Y en segundo lugar nos parece que la cuestión no admite distingos de ningún género. Sólo los honorarios permitidos por la ley, como hemos dicho, son los que pue-*656den percibirse. Alentar, permitir o pasar por alto otra práctica, sería sancionar xm procedimiento contrario a la letra y al espíritu no sólo de la ley sino de la regla de la corte qne lia sido citada. Más que al exceso de trabajo se debe quizá a esa práctica viciosa el retardo en la tramita-ción de las apelaciones que viene entorpeciendo desde hace tiempo la rápida administración de la justicia en Puerto Rico.
Debe anularse la orden de que se queja el peticionario y devolverse el caso a la corte de distrito de su origen para que continúe conociendo en el mismo de acuerdo con los principios establecidos en esta opinión.
El Juez Asociado Sr. Wolf disintió. El Juez Asociado Sr. Texidor no intervino.